Title: Thomas Jefferson to William Marshall, 13 July 1812
From: Jefferson, Thomas
To: Marshall, William


          Sir Monticello July 13. 12
           The suit of Livingston against myself in the court of which you are the clerk was I believed believe dismissed at the plaintiff’s costs. I have to request the favor of you to send me a bill of the costs which I am entitled to recover of him, and information who was his security for them, as there is little opportunity of demanding them from him.
          Accept the assurance of my respect.Th: Jefferson
        